Case 2:19-cv-14472-JEM Document 22 Entered on FLSD Docket 02/21/2020 Page 1 of 11



                               IN THE UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                       Case No.: 19-cv-14472-JEM

   DAN BONGINO

         Plaintiff,

   vs.

   THE DAILY BEAST COMPANY, LLC

     Defendant.
   ____________________________________/


          DEFENDANT THE DAILY BEAST COMPANY LLC’S REPLY IN FURTHER
                      SUPPORT OF ITS MOTION TO DISMISS

            Plaintiff Dan Bongino’s Opposition to The Daily Beast’s Motion to Dismiss, Dkt. 19
  (“Opp.”) does not meaningfully respond to any of the dispositive arguments raised in the Motion.
  Dkt. 16 (“Mot.”). Instead, Plaintiff simply ignores everything that dooms his claim. He ignores
  case law from Florida’s appellate court that conclusively establishes he failed to fulfill the
  statutory conditions precedent for this lawsuit when he filed it only three business days after
  allegedly mailing pre-suit notice to The Daily Beast. He ignores language in the Article that
  explicitly says he was laid off by NRATV for economic reasons, not fired for cause. He makes
  no serious effort to argue that his ancillary claims for commercial disparagement and Florida
  Deceptive and Unfair Trade Practices Act (FDUTPA) violations are based on anything other
  than the very same facts underlying his defamation claim, or that he has adequately pled the
  elements of either tort. And Plaintiff ignores decades of case law holding that state fee-shifting
  legislation like the provision of the Florida anti-SLAPP law The Daily Beast invokes here
  applies in federal court.
            For all these reasons, this Motion should be granted.




  4844-8752-7092v.2 0039893-000034
Case 2:19-cv-14472-JEM Document 22 Entered on FLSD Docket 02/21/2020 Page 2 of 11



                                              ARGUMENT
           I.        PLAINTIFF CANNOT STATE A CLAIM FOR DEFAMATION
           A.        Plaintiff does not dispute that he failed to provide five business days’ notice
                     before filing this suit.
           First, nothing in Plaintiff’s Opposition changes what is clear from the Complaint itself –
  this case must be dismissed because Plaintiff failed to comply with Fla. Stat. § 770.01’s pre-suit
  notice requirement, which is “a jurisdictional condition precedent to the right to maintain the
  action.” Davies v. Bossert, 449 So. 2d 418, 419 (Fla. 3d DCA 1984). Contrary to Plaintiff’s
  claim in his Opposition, Opp. at 6, the Court need not look beyond “the four-corners of the
  complaint” to resolve this issue. As Plaintiff concedes, his Complaint states that Plaintiff served
  his pre-suit notice on December 5, 2019 – which was only three business days before he filed
  this lawsuit on December 10. Compl. ¶ 20 (see Opp. at 5).1
           That is all the Court needs to know in order to dismiss this case. As The Daily Beast
  pointed out in its Motion, the Florida District Court of Appeal has explicitly held that Fla. Stat.
  § 770.01 requires not only five days’ pre-suit notice, but five business days. Canonico v.
  Callaway, 26 So. 3d 53 (Fla. 2d DCA 2010); see Mot. at 4-5.
           Evidently recognizing this, Plaintiff simply ignores Canonico in his Opposition, blithely
  asserting without citation that “Plaintiff’s pre-suit notice was also timely under Rule 1.090 and
  Florida Rule of Judicial Administration 2.514(a)(1) because it was served by mail five (5) days
  before Plaintiff commenced this action.” Opp. at 6. But that does not change what matters here:
  two of the “five (5) days” he relies on (Saturday, December 7 and Sunday, December 8) were on
  the weekend, and therefore do not count.
           Plaintiff also appears to argue that the Court may not address his non-compliance with
  Section 770.01 on a Motion to Dismiss, suggesting that this is “a question properly resolved at
  the summary judgment stage.” Opp. at 6. That too is simply incorrect. A case like this one,
  where it is clear from the Complaint that the Plaintiff has not complied with the notice
  requirement, actually “requires dismissal of the complaint for failure to state a cause of action.”


  1
    Because the Complaint itself establishes that Plaintiff failed to comply with the notice statute,
  his argument in the Opposition that his “allegations suffice at the pleading stage of this case,”
  Opp. at 5, does not hold water. See, e.g., Griffin Indus., Inc. v. Irvin, 496 F.3d 1189, 1205-06
  (11th Cir. 2007) (“Our duty to accept the facts in the complaint as true does not require us to
  ignore specific factual details of the pleading in favor of general or conclusory allegations.”).
                                                     2

  4844-8752-7092v.2 0039893-000034
Case 2:19-cv-14472-JEM Document 22 Entered on FLSD Docket 02/21/2020 Page 3 of 11



  Mancini v. Personalized Air Conditioning & Heating, Inc., 702 So. 2d 1376, 1377 (Fla. 4th DCA
  1997) (emphasis added).
           Because Plaintiff failed to comply with the conditions precedent for bringing this lawsuit,
  it must be dismissed.
           B.        The Article is not defamatory.
           Plaintiff’s Opposition also cannot change what is clear from the Article itself: no
  reasonable jury could find that The Daily Beast has defamed him.
           As The Daily Beast pointed out in its Motion to Dismiss, it is not defamatory as a matter
  of law to report that someone was fired, terminated, or discharged – even if that turns out not to
  be true. See Mot. at 5-7 (citing cases). Once again, Plaintiff’s response to authority establishing
  that his case must be dismissed is to ignore it. Plaintiff simply fails to engage with this law,
  including Burnham v. Palm Beach Newspapers, Inc., in which the Florida court, applying Florida
  law, held that “the statement that a person was ‘fired’ from his employment, without more, is not
  defamatory.” 1993 BL 150, at *2 (Fla. Cir. Ct. June 25, 1993) (filed at Dkt. 16-3).
           Instead, Plaintiff cites a handful of cases that address a completely different issue – they
  hold that it may be defamatory to report that someone was fired if the defendant also specifically
  claims the firing was for cause or based on misconduct.2 See Burns v. Levy, 873 F.3d 289, 295
  (D.C. Cir. 2017) (cited in Opp. at 8) (noting that communications “all contain the positive
  declaration that Burns was dismissed for cause”); No Witness, LLC v. Cumulus Media Partners,
  LLC, 2007 WL 4139399, at *1 (N.D. Ga. Nov. 13, 2007) (cited in Opp. at 8) (defendant
  accompanied claim that plaintiff was fired with claim that he was “a ‘retarded child,’ and a
  ‘***ing ***hole’”); Abella v. Barringer Resources, Inc., 615 A.2d 288, 291 (N.J. Super. Ct.


  2
    Plaintiff cites only one case in which the defendant did not specify that the plaintiff’s firing was
  for cause or misconduct, Denny v. Mertz, 267 N.W.2d 304 (Wis. 1978) and 318 N.W.2d 141
  (Wis. 1982) (cited in Opp. at 9). But the Wisconsin Supreme Court itself acknowledged that the
  result in that case was an outlier, dictated by unique considerations of Wisconsin law. See
  Denny, 267 N.W.2d at 308 (“Mr. Mertz and McGraw-Hill also rely on cases from other
  jurisdictions holding that it is not defamatory to state that a person has been fired, dismissed or
  removed from a position without giving a reason for the removal. Picard v. Brennan, 307 A.2d
  833 (Me. 1973); Nichols v. Item Publishers, 309 N.Y. 596, 132 N.E.2d 860 (1956). However,
  these cases both applied different libel law than what this court has articulated in [Westby v.
  Madison Newspapers, Inc., 259 N.W.2d 707 (Wis. 1977)] and the cases cited therein.”). That
  may be why Denny’s holding on this issue does not appear to have been adopted by a single
  court outside Wisconsin. It certainly was not followed by the Florida court in Burnham.
                                                      3

  4844-8752-7092v.2 0039893-000034
Case 2:19-cv-14472-JEM Document 22 Entered on FLSD Docket 02/21/2020 Page 4 of 11



  1992) (cited in Opp. at 8) (defendant claimed plaintiff “was terminated for cause”); Carney v.
  Mem’l Hosp. & Nursing Home of Greene Cty., 64 N.Y.2d 770, 772 (1985) (same) (cited in Opp.
  at 8-9); Pattison v. Gulf Bag Co., 41 So. 224, 224 (La. 1906) (cited in Opp. at 9) (defendant
  claimed that plaintiff’s daughter’s was dismissed because of “not a trivial offense” that “was a
  good cause … such that she could not be retained in the factory”).3 Here the Article does not say
  that Plaintiff was dismissed for cause or misconduct. To the contrary, the Article explicitly states
  that “the gun rights group is downsizing its media operation and [Plaintiff’s] show appears to be
  a casualty of those plans.” Dkt. 16-1 at 1.
           Therefore, even if the Article does suggest Plaintiff was “fired” – which The Daily Beast
  strongly denies – it is not defamatory as a matter of law. Plaintiff’s defamation claim fails.
           C.        The Article does not say that Plaintiff was fired.
           In any event, this action must be dismissed regardless of whether it would have been
  defamatory to report that Plaintiff was “fired” or “fired for cause” – because The Daily Beast did
  neither of those things. The Article actually reported that Plaintiff was terminated for economic
  reasons, something that even Plaintiff does not say was defamatory.
           Plaintiff’s Opposition just doubles down on his attempt to manufacture a cause of action
  out of a tortured interpretation of the Article. While Plaintiff alleged in his Complaint that the
  “the defamatory gist of the Daily Beast Article … was that Plaintiff had been fired by NRATV,”
  Compl. ¶ 16, his Opposition goes further and now claims that the Article says not only that
  NRATV fired him, but that “there was ‘cause’ for the termination of Plaintiff’s contract.” Opp.
  at 7. Plaintiff is unable, of course, to point to anything in the Article that says he was fired for
  cause (or fired at all). Instead, he claims in a footnote that “Daily Beast falsely insinuates that
  NRA-TV ‘dropped pro-Trump firebrand Dan Bongino’ because of his ‘quick temper,’ ‘brash
  style,’ and because he was an ‘outspoken defender of President Trump.’” Opp. at 7 n.3.4


  3
    Even this is the minority view – as pointed out in The Daily Beast’s Motion, most courts
  actually hold that allegations a plaintiff was fired for unspecified cause are too vague to be
  defamatory. Mot. at 6 n.4 (citing cases). For additional cases holding that it is not defamatory to
  report that a plaintiff was fired for unspecified cause, see Pilkington v. CHU Ins. Co., 2000 WL
  33159253, at *5 (E.D. Pa. Feb. 9, 2001); Skopp v. First Fed. Sav. of Wilmette, 545 N.E.2d 356,
  359 (Ill. App. Ct. 1989); Hopkins v. MWR Mgmt. Co., 2017 WL 2380227, at *17 (N.C. Super.
  Ct. May 31, 2017); Terry v. Hubbell, 167 A.2d 919, 923 (Conn. Super. Ct. 1960).
  4
   It is also worth noting that, even if the Article did say this, it would still not be actionable
  because there is nothing defamatory about having a “quick temper” or “brash style,” or being an
                                                     4

  4844-8752-7092v.2 0039893-000034
Case 2:19-cv-14472-JEM Document 22 Entered on FLSD Docket 02/21/2020 Page 5 of 11



           This cobbled-together collection of out-of-context quotations does not stand up to even a
  casual reading of the Article. The Article never says that Plaintiff was fired for anything to do
  with his behavior or political beliefs. In fact, it makes clear that NRATV saw Plaintiff’s
  outspoken behavior as an important part of its “foray into broader political and cultural issues,”
  and that Plaintiff remained a right-wing favorite:
           NRATV represented a foray into broader political and cultural issues for an
           organization traditionally focused on a single policy issue. Hosts such as Bongino
           and Dana Loesch have embraced a larger culture-war style of commentary that
           dovetails with contemporary conservative rhetoric with frequent media criticism
           and broadsides against professional athletes who kneel during the national anthem.
           …
           That brash style has earned Bongino the attention of the president himself. “Did
           you see what Bongino said?” Trump gushed to a confidant after a Bongino
           segments on Fox News this year. “He’s so right, he’s just so right about it all. You
           have to see it.”
           Dkt. 16-1 at 2-3.
           Most importantly, though, as The Daily Beast pointed out in its Motion, the Article
  explicitly and prominently states that Plaintiff’s show was dropped for economic reasons and not
  for cause or misconduct, reporting in its sub-headline that “the gun rights group is downsizing its
  media operation and his show appears to be a casualty of those plans.” Id. at 1.
           Plaintiff’s claim therefore rests on an untenable interpretation of the Article, one that no
  reasonable jury could adopt. It must be dismissed.
  II.      PLAINTIFF’S COMMERCIAL DISPARAGEMENT AND FDUTPA CLAIMS
           ALSO FAIL
           Plaintiff’s halfhearted defense of his commercial disparagement and FDUPTA claims in
  his Opposition is less than a page long, and, as with his defamation claim, he does not
  meaningfully address any of The Daily Beast’s arguments for dismissal.
           First, Plaintiff argues that these claims are not barred by the single action rule because
  “Florida law does not prohibit Plaintiff from alleging separate claims of commercial
  disparagement and deceptive acts and unfair practices in trade and commerce.” Opp. at 10. But
  Plaintiff neglects to mention a crucial point – such ancillary claims are only permitted “when


  “outspoken defender of President Trump” – and also because Plaintiff does not claim that any of
  that is false. See Picard, 307 A.2d at 835 (“[I]t it is the reason for discharge rather than the
  discharge alone” that can make a statement defamatory).
                                                     5

  4844-8752-7092v.2 0039893-000034
Case 2:19-cv-14472-JEM Document 22 Entered on FLSD Docket 02/21/2020 Page 6 of 11



  they ‘are properly pled upon the existence of independent facts.’” Klayman v. Judicial Watch,
  Inc., 22 F. Supp. 3d 1240, 1256-57 (S.D. Fla. 2014) (emphasis added, citation omitted).
  Plaintiff’s own cases confirm this. See Alvi Armani Med., Inc. v. Hennessey, 629 F. Supp. 2d
  1302, 1304 (S.D. Fla. 2008) (cited in Opp. at 10) (noting that plaintiffs argued that they had
  “alleged an independent basis for their FDUTPA claim, namely, Defendants’ deceptive and
  misleading conduct, separate and apart from defamatory statements”); Primerica Fin. Servs., Inc.
  v. Mitchell, 48 F. Supp. 2d 1363, 1368 (S.D. Fla. 1999) (cited in Opp. at 10) (declining to
  dismiss tortious interference claim because plaintiffs “have also pled the other circumstances and
  facts [beyond a defamation claim] necessary in support of a claim for tortious interference”).
           Here, Plaintiff does not even try to argue that his commercial disparagement or FDUTPA
  claims rely on “the existence of independent facts” separate from his defamation claim. Nor can
  he – his Complaint leaves no doubt that, like his defamation claim, his ancillary claims are based
  on nothing more than the allegation that the Article falsely reported that he been “fired” by
  NRATV. See Mot. at 10 (citing Complaint). That is exactly what the single action rule
  prohibits.
           Second, Plaintiff does not seriously dispute that he has failed to adequately allege special
  damages in support of his commercial disparagement claim. All he musters in response to this
  argument is a single sentence asserting without explanation or legal authority that “Plaintiff does
  allege that he suffered special damages as a result of Daily Beast’s disparagement.” Opp. at 10
  (citing Compl. ¶ 34). Even Plaintiff must know that this misses the point. The Daily Beast did
  not argue that Plaintiff completely failed to allege special damages, but that his conclusory one-
  sentence reference to such damages in his Complaint comes nowhere close to measuring up to
  the standard for pleading special damages set by the Federal Rules of Civil Procedure and the
  courts. See Mot. at 11-12. Plaintiff does not contest that point in his Opposition, and it is
  dispositive of his commercial disparagement claim.
           Third, Plaintiff also does not dispute that FDUTPA applies only to commercial speech.
  See Mot. at 12-13 (citing Gorran v. Atkins Nutritionals, Inc., 279 F. App’x 40, 42 (2d Cir. 2008)
  (Florida law)). He argues, however, that the statute nonetheless applies to the Article because
  “Daily Beast provides goods, services and information on its website for profit to subscribers.”
  Opp. at 10. But he never explains how selling subscriptions or advertising (the only commercial
  activity identified in the Complaint) turns The Daily Beast’s news articles into “expression

                                                    6

  4844-8752-7092v.2 0039893-000034
Case 2:19-cv-14472-JEM Document 22 Entered on FLSD Docket 02/21/2020 Page 7 of 11



  related solely to the economic interests of the speaker and its audience.” Tobinick v. Novella,
  848 F.3d 935, 950 (11th Cir. 2017) (citation omitted). Plaintiff’s inability to cite a single case
  that supports his position is not surprising, because his argument has been explicitly rejected by
  the Eleventh Circuit. Id. at 952 (“[M]agazines and newspapers often have commercial purposes,
  but those purposes do not convert the individual articles within these editorial sources into
  commercial speech.”). Because the Article is plainly non-commercial speech, it is not subject to
  FDUTPA and Plaintiff’s claim under that statute must be dismissed.
           For all these reasons, Plaintiff’s Complaint should be dismissed in its entirety for failure
  to state a claim.
  III.     THE DAILY BEAST IS ENTITLED TO FEES AND COSTS UNDER THE
           FLORIDA ANTI-SLAPP LAW
           Because this lawsuit lacks merit and violates Florida’s anti-SLAPP law, Fla. Stat.
  § 768.295, The Daily Beast is entitled to recover its reasonable fees and costs. Plaintiff’s main
  argument in opposition to this request is to claim that Florida’s anti-SLAPP law does not apply
  in federal court. But the cases he cites provide no support for the notion that this Court may not
  award fees under the Florida anti-SLAPP law. Plaintiff relies primarily on the Eleventh Circuit’s
  decision in Carbone v. Cable News Network, Inc., 910 F.3d 1345 (11th Cir. 2018). The issue in
  Carbone was whether a federal court could apply the special motion to strike mechanism
  established by Georgia’s anti-SLAPP law in circumstances where dismissal was not warranted
  under Rules 12 or 56. The Court held that this aspect of the Georgia anti-SLAPP law did not
  apply in federal court, because it “answers the same question as Rules 8, 12, and 56, but it does
  so in a way that conflicts with those Rules” by permitting courts to dismiss cases in
  circumstances not contemplated by Rules 12 or 56. Id. at 1350 (citation, internal quotation
  marks, and brackets omitted). The other two cases Plaintiff cites likewise focus on the
  applicability of state-law special motion procedures. See Abbas v. Foreign Policy Grp., LLC,
  783 F.3d 1328, 1333-34 (D.C. Cir. 2014) (D.C. anti-SLAPP law); Los Lobos Renewable Power,
  LLC v. Americulture, Inc., 885 F.3d 659, 669 (10th Cir. 2018) (New Mexico anti-SLAPP law),
  cert. denied, 139 S. Ct. 591 (2018).5


  5
   The Georgia, D.C., and New Mexico anti-SLAPP laws also contain fee-shifting provisions tied
  directly to the special motion procedures. Having found that those motion procedures were
  unavailable in federal court, it followed that the fee-shifting procedures also did not apply. See
  Abbas, 783 F.3d at 1337 n.5; Los Lobos, 885 F.3d at 671. As the Abbas court specifically
                                                     7

  4844-8752-7092v.2 0039893-000034
Case 2:19-cv-14472-JEM Document 22 Entered on FLSD Docket 02/21/2020 Page 8 of 11



           But federal courts consider the application of anti-SLAPP laws on a provision-by-
  provision basis, see, e.g., Metabolife Int’l, Inc. v. Wornick, 264 F.3d 832, 845-46 (9th Cir. 2001),
  and this case does not involve a special motion to strike – The Daily Beast argues that Plaintiff
  has failed to state a claim under Fed. R. Civ. P. 12(b)(6). See Mot. at 3-13. The only section of
  the anti-SLAPP law at issue here is a garden-variety fee-shifting provision, giving the party who
  prevails on a claim that that the statute has been violated a right to recover its reasonable fees and
  costs. Fla. Stat. § 768.295(4) (“[T]he court shall award the prevailing party reasonable attorney
  fees and costs incurred in connection with a claim that an action was filed in violation of this
  section.”). It does not create a new type of motion, purport to “define[] the conditions under
  which a court must dismiss a claim before trial for insufficient pleading or proof,” or conflict
  with any other federal statute or rule. Cf. Carbone, 910 F.3d at 1350. The Eleventh Circuit has
  held for decades that state fee-shifting statutes like this one “are unequivocally substantive for
  Erie purposes” and therefore apply in federal court. Showan v. Pressdee, 922 F.3d 1211, 1225
  (11th Cir. 2019); see, e.g., Horowitch v. Diamond Aircraft Indus., Inc., 645 F.3d 1254, 1259
  (11th Cir. 2011) (“[W]e conclude that the FDUPTA and its fee-shifting provision are substantive
  for Erie purposes.”); McMahan v. Toto, 256 F.3d 1120, 1132 (11th Cir. 2001) (Florida statute
  allowing for fee-shifting after offer of judgment applied in federal court), amended on reh’g on
  other grounds, 311 F.3d 1077 (11th Cir. 2002); All Underwriters v. Weisberg, 222 F.3d 1309,
  1311-12 (11th Cir. 2000) (Florida statute providing for fee-shifting in insurance cases applied in
  federal court); Tanker Mgmt., Inc. v. Brunson, 918 F.2d 1524, 1528-29 (11th Cir. 1990) (Florida
  statute providing for fee-shifting where plaintiff unreasonably rejected settlement offer applied in
  federal court); Schilling v. Belcher, 582 F.2d 995, 1003 (5th Cir. 1978) (“Because this is a
  diversity case, the validity of the fee award must be tested under Florida law.”).
           Not surprisingly, therefore, courts have had little difficulty concluding that the fee-
  shifting provision of the Florida anti-SLAPP law and analogous provisions in other states’ anti-
  SLAPP laws apply in federal court. Parekh v. CBS Corp., 2019 WL 2230075 (M.D. Fla. Feb.
  13, 2019) (applying fee-shifting provision of Florida anti-SLAPP law post-Carbone), R. & R.
  adopted, 2019 WL 2225851 (M.D. Fla. Apr. 19, 2019); Tobinick v. Novella, 2018 WL 6978637,


  pointed out, though, this did not mean a federal court could not apply an anti-SLAPP law (like
  the Florida statute at issue here) that entitles a defendant to fees after prevailing on a Motion to
  Dismiss under the Federal Rules of Civil Procedure. Abbas, 783 F.3d at 1335 n.3.
                                                     8

  4844-8752-7092v.2 0039893-000034
Case 2:19-cv-14472-JEM Document 22 Entered on FLSD Docket 02/21/2020 Page 9 of 11



  at *2 (S.D Fla. Nov. 20, 2018) (holding that fee-shifting provision of California anti-SLAPP law
  applies in federal court), R. & R. adopted, 2018 WL 6978637 (S.D. Fla. Dec. 6, 2018); Adelson
  v. Harris, 774 F.3d 803, 809 (2d Cir. 2014) (holding that, regardless of whether entire Nevada
  anti-SLAPP law applies in federal court, its mandatory fee-shifting provision “seem[s] to us
  unproblematic,” because it “(1) would apply in state court had suit been filed there; (2) is
  substantive within the meaning of Erie …; and (3) does not squarely conflict with a valid federal
  rule.). Plaintiff does not even attempt to explain why the Court should treat this case any
  differently.
           Plaintiff also argues that, if the anti-SLAPP law’s fee-shifting provision does apply in
  federal court, it still does not apply here because “Plaintiff filed this action because he was
  defamed. He did not file this case because The Daily Beast exercised the constitutional right to
  free speech on any issue.” Opp. at 10. But this is just wrong. Even if Plaintiff does (incorrectly)
  believe that he was defamed, the Florida anti-SLAPP law applies as long as his claim lacks merit
  and “arises out of [The Daily Beast’s] exercise of [its] ‘constitutional right of free speech in
  connection with a public issue.’” Parekh v. CBS Corp., No. 6:18-cv-466, Dkt. 104, slip op. at 10
  (M.D. Fla. Jan. 9, 2019) (filed at Dkt. 16-4) (emphasis added). And there is no question here that
  this lawsuit “arises out of” the Article, which reported on a public figure and a matter of public
  concern. Because the lawsuit is also devoid of merit, the anti-SLAPP law’s mandatory fee-
  shifting provision applies.
           In fact, Plaintiff’s Opposition actually illustrates why this case goes to the heart of the
  anti-SLAPP law’s purpose. It gives every indication that he cares more about subjecting The
  Daily Beast to “the necessity of defending against expensive yet groundless litigation,” Michel v.
  NYP Holdings, Inc., 816 F.3d 686, 702 (11th Cir. 2016), than about establishing a viable claim.
  Plaintiff has shown no interest in defending the substantive deficiencies in his legal claims or his
  failure to comply with the pre-suit notice statute. Instead, he has largely ignored The Daily
  Beast’s legal arguments and responded with conclusory assertions and ad hominem attacks on
  The Daily Beast’s integrity. See Opp. at 2 (“In the past few years, there has arisen an aggressive
  breed of online publication that specializes in scandal. Daily Beast is one such online
  purveyor.”). This public figure’s use of meritless litigation to punish a news organization for
  writing about a matter of public concern is exactly what the Florida anti-SLAPP law is intended
  to address.

                                                      9

  4844-8752-7092v.2 0039893-000034
Case 2:19-cv-14472-JEM Document 22 Entered on FLSD Docket 02/21/2020 Page 10 of 11



                                            CONCLUSION
            For these reasons, this action should be dismissed and The Daily Beast should be
   awarded its reasonable attorneys’ fees and costs.
   Date: February 21, 2020


                                                         Respectfully submitted,

                                                         /s/ Roy Black
                                                         Roy Black
                                                         Jared Lopez
                                                         Black, Srebnick, Kornspan & Stumpf, P.A.
                                                         201 So. Biscayne Boulevard
                                                         Miami, Florida 33131
                                                         rblack@royblack.com
                                                         jlopez@royblack.com

                                                         Katherine M. Bolger (pro hac vice)
                                                         Adam Lazier (pro hac vice)
                                                         Davis Wright Tremaine LLP
                                                         1251 Avenue of the Americas, 21s t Floor
                                                         New York, New York 10020
                                                         katebolger@dwt.com
                                                         adamlazier@dwt.com

                                                         Attorneys for Defendant




                                                   10

   4844-8752-7092v.2 0039893-000034
Case 2:19-cv-14472-JEM Document 22 Entered on FLSD Docket 02/21/2020 Page 11 of 11



                                      CERTIFICATE OF SERVICE
            I hereby certify that on February 21, 2020, a true and correct copy of the foregoing was
   served via CM/ECF on all counsel of record.
                                                                /s/ Jared Lopez
                                                                Jared Lopez




                                                    11

   4844-8752-7092v.2 0039893-000034
